 
 
I 
111th CONGRESS
1st Session
H. R. 3173 
IN THE HOUSE OF REPRESENTATIVES 
 
July 10, 2009 
Mrs. Biggert (for herself, Mr. Ehlers, Mr. Davis of Kentucky, Mrs. Bono Mack, Mr. Manzullo, Mr. Schock, Mr. Dent, Mr. Souder, Mr. Lance, Mr. Roskam, Mr. Shimkus, Mrs. Miller of Michigan, Mr. Kirk, Mr. Lee of New York, and Mr. Culberson) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend section 42 of title 18, United States Code, to prohibit the importation and shipment of certain species of carp. 
 
 
1.Short titleThis Act may be cited as the Asian Carp Prevention and Control Act.
2.Addition of species of carp to the list of injurious species that are prohibited from being imported or shippedSection 42(a)(1) of title 18, United States Code, is amended by inserting of the bighead carp of the species Hypophthalmichthys nobilis; after Dreissena polymorpha;. 
 
